IN THE
                         TENTH COURT OF APPEALS

                                No. 10-13-00272-CV

                  IN THE INTEREST OF C.D.G., A CHILD,



                          From the 13th District Court
                            Navarro County, Texas
                         Trial Court No. D12-20919-CV


                          MEMORANDUM OPINION


      Zenaida Deguzman Capps, filed an unopposed motion to dismiss the appeal.

See TEX. R. APP. P. 42.1(a)(1). The motion states that the trial court vacated the final

order from which Capps was appealing; and therefore, an appeal is no longer

necessary. Dismissal of this appeal would not prevent a party from seeking relief to

which it would otherwise be entitled.      The motion is granted, and the appeal is

dismissed.




                                        AL SCOGGINS
                                        Justice
Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion granted; appeal dismissed
Opinion delivered and filed September 12, 2013
[CV06]




In the Interest of C.D.G.                        Page 2